Case 4:95-cr-50061-BAF ECF No. 998 filed 04/16/19        PageID.11952    Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                            Case No. 95-50061

             Plaintiff,                              Hon. Bernard A. Friedman

-vs-

DION ERIC SAVAGE,

          Defendant.
___________________________________/

                          APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that Joan E. Morgan is appearing as counsel for

Defendant, DION ERIC SAVAGE.

                                              s/Joan E. Morgan
                                              Federal Community Defender
                                              Eastern District of Michigan – Flint
                                              Attorney for Defendant
                                              111 East Court Street, Suite L-100
                                              Flint, Michigan 48502
                                              (810) 232-3600
                                              (P34482)
Dated: April 16, 2019

                          CERTIFICATE OF SERVICE

       On April 16, 2019, I filed the foregoing document using the ECF system,

which will send notification of the filing to counsel of record.


                                              s/Joan E. Morgan
